DETAILED ACTION   
Claims 30-49 are pending.
Claims 30, 33-35, 40 and 45 are amended.
No Claim(s) is/are canceled.
No Claim(s) is/are added.
Claims 30-49 are rejected. This rejection is made FINAL.

Response to Arguments
Applicant's arguments filed on 10/12/2020 have been fully considered but they are not persuasive.
Claim Objections
	The objections to claims 30, 35, 40 and 45 are withdrawn in view of the applicant’s clarification.
§102 Rejections
Regarding claim 40, the applicant that “the registration area defined independently from attribute area.” However, both of the “areas” used by the Examiner in the rejection are the same (Remarks, page 9)
In response to applicant’s argument, the examiner respectfully disagrees.
Referring to Fig. 1, the location registration area is different from the attribute area (e.g., paging area). 

    PNG
    media_image1.png
    352
    449
    media_image1.png
    Greyscale

In response to applicant's arguments, the recitation “the registration area defined independently from attribute area.” has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “the attribute of the network may be network time and date”, “tied to network and cell plans”, “the registration area is described as an area used by the UE to trigger a registration update”, “dynamically defined in time for a UE”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that independent claim 40 is directed to a User Entity (UE) in a radio access network to perform numerous activities including receive a registration area and receive an attribute area.  It is noted that the mobile station sends a location update 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-49 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Iwai (US 2014/0364155 A1).
As per claim 30, Iwai discloses a method for a user entity (UE) in a radio access network, the radio access network comprising a plurality of cells in a cell plan for which a coordinate system is defined (Iwai, [0005], a plurality of cells (or sectors)), wherein each cell is associated with a geographical location denoted cell coordinates in the coordinate system ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region), wherein the network provides radio access and communicates with the UE ([0053], The fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs)), wherein an attribute area is associated with at least one attribute of the network and is defined independent of the location of the UE, the attribute area being defined for a first plurality of cells ([0005], A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors)), where a registration area defines a second plurality of cells of a paging area ([0005], "an area where a paging signal is sent" is referred to as "a paging area". A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors). Typically, a paging area for a mobile station is identical to the latest location registration area to which the mobile station belongs), the registration area being defined by a geographical object descriptor comprising at least a set of geographical coordinates of the coordinate system ([0053], the fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs); the method comprising the UE ([0053], the mobile station 100):
receiving a registration area represented by a geographical object descriptor ([0063], receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100.  Note that, a Routing Area Update is a registration area (see [0061])
receiving an attribute area ([0007], [0061], [0070],  FIG. 1, a tracking area (TA))
on an iterative basis: 
moving or remaining stationary ([0067], the movement history may be a history of the base stations 200 to which the mobile station 100 has connected, that of the cells 210 to which the mobile station 100 has connected)
sensing a possible new different cell from a previous cell and learning the cell coordinates of the new different cell ([0063], determine the geographical region that includes the latest location of the mobile station 100 (e.g., the base station 200, the cell 210, the location obtained by GPS) by the PA determining algorithm, and select at least one base station 200 or cell 210 within the geographical region as the PA)
sensing an attribute area change ([0061], determining, as the PA, from an area that is within a location registration area (e.g., a routing area (RA) in UMTS packet domain, a tracking area (TA) in LTE) to which a mobile station 100 belongs)
determining whether at least one of following is true: the cell coordinates are outside the registration area defined by the geographical object descriptor and an attribute area change has occurred ([0063], determine the PA independently of the location registration area to which the mobile station 100 in the standby state belongs) 
if so, performing at least a registration area update with the network involving receiving a new geographical object descriptor associated with an updated registration area; otherwise, performing another iteration ([0063], the mobility management node 300 can receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100)

As per claim 31, Iwai discloses the method of claim 30, wherein the geographical object descriptor comprises a designated geometric function and at least one geometric parameter for the designated geometric function ([0105], the following parameters (a) to (d) are used for determining the ellipse 70 as the geographical region)

As per claim 32, Iwai discloses the method of claim 30, wherein the cell coordinates are cell center coordinates ([0098], In FIGS. 14A and 14B, the latest location CP of the mobile station 100 is set to the center of the ellipse 70. Then, the major axis and the minor axis of the ellipse 70 are determined as follows)

As per claim 33, Iwai discloses the method of claim 30, further comprising the UE performing an attribute area update in connection with the registration area update ([0005], the mobile station may periodically send a location update request irrespective of occurrence of any change in the location registration area)

As per claim 34, Iwai discloses the method of claim 30, further comprising the UE performing an estimation of the speed or the velocity of the UE; and reporting the speed or the velocity of the UE to the network ([0097], the moving direction of the mobile station 100 may be obtained as a moving speed vector V of the mobile station 100. The sense of the moving speed vector V represents the sense of movement of the mobile station 100)

As per claim 35, Iwai discloses a method for a network node entity in a network comprising a plurality of cells in a cell plan for which a coordinate system is defined (Iwai, [0005], a plurality of cells (or sectors)), wherein each cell is associated with a geographical location denoted cell coordinates in the coordinate system ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region)
wherein the network provides radio access and communicates with a user entity (UE) ([0053], The fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs))
([0005], A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors)) 
wherein a registration area defines a second plurality of cells of a paging area ([0005], "an area where a paging signal is sent" is referred to as "a paging area". A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors). Typically, a paging area for a mobile station is identical to the latest location registration area to which the mobile station belongs), the registration area being defined independently from the attribute area, the registration area being defined by a geographical object descriptor comprising at least a set of geographical coordinates of the coordinate system ([0053], the fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs); the method comprising: 
performing a registration area update for a UE ([0063], receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100.  Note that, a Routing Area Update is a registration area (see [0061]) 
receiving at least the cell coordinates of a cell newly sensed by the UE ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region)
calculating an updated registration area for the UE defined by a new geographic object descriptor based on at least the cell coordinates of the newly sensed cell ([0105] Hereinafter, specific examples of calculation formulas for obtaining the ellipse 70 as the geographical region are shown)
([0061], send a paging signal to the mobile station 100 is selected as the PA from a plurality of base stations 200 (or a plurality of cells 210) that are within the location registration area to which the mobile station 100 in the standby state belongs)
As per claim 36, Iwai discloses the method of claim 35, wherein the geographical object descriptor comprises a set of geographical coordinates, a designated geometric function, and at least one geometric parameter for the designated geometric function that defines a geographical location and area ([0105], the following parameters (a) to (d) are used for determining the ellipse 70 as the geographical region)

As per claim 37, Iwai discloses the method of claim 35, wherein the cell coordinates are cell center coordinates ([0098], In FIGS. 14A and 14B, the latest location CP of the mobile station 100 is set to the center of the ellipse 70. Then, the major axis and the minor axis of the ellipse 70 are determined as follows)

As per claim 38, Iwai discloses the method of claim 35, further comprising performing attribute area update in connection with the registration area update ([0005], the mobile station may periodically send a location update request irrespective of occurrence of any change in the location registration area) 

As per claim 39, Iwai discloses the method of claim 35, further comprising receiving the speed or velocity of the UE in addition to the cell coordinates of the newly sensed cell ([0097], the moving direction of the mobile station 100 may be obtained as a moving speed vector V of the mobile station 100. The sense of the moving speed vector V represents the sense of movement of the mobile station 100)

As per claim 40, Iwai discloses a user entity (UE) in a radio access network, the radio access network comprising a plurality of cells in a cell plan for which a coordinate system is defined ([0005], a plurality of cells (or sectors)), wherein each cell is associated with a geographical location denoted cell coordinates in the coordinate system ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region)
wherein the network provides radio access and communicates with the UE, wherein an attribute area is associated with at least one attribute of the network and is defined independent of the location of the UE, the attribute area being defined for a first plurality of cells ([0053], The fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs))
wherein a registration area defines a second plurality of cells of a paging area, the registration area being defined independently from the attribute area, the registration area being defined by a geographical object descriptor comprising at least a set of geographical coordinates of the coordinate system ([0005], "an area where a paging signal is sent" is referred to as "a paging area". A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors). Typically, a paging area for a mobile station is identical to the latest location registration area to which the mobile station belongs); the UE comprising:
processing circuitry ([0118], a microprocessor)
([0119], semiconductor memories) whereby the UE is operative to: 
receive a registration area represented by a geographical object descriptor ([0063], receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100.  Note that, a Routing Area Update is a registration area (see [0061])
receive an attribute area ([0007], [0061], [0070],  FIG. 1, a tracking area (TA))
on an iterative basis: move or remain stationary ([0067], the movement history may be a history of the base stations 200 to which the mobile station 100 has connected, that of the cells 210 to which the mobile station 100 has connected)
sense a possible new different cell from a previous cell and learning the cell coordinates of the new different cell ([0063], determine the geographical region that includes the latest location of the mobile station 100 (e.g., the base station 200, the cell 210, the location obtained by GPS) by the PA determining algorithm, and select at least one base station 200 or cell 210 within the geographical region as the PA)
sense an attribute area change ([0061], determining, as the PA, from an area that is within a location registration area (e.g., a routing area (RA) in UMTS packet domain, a tracking area (TA) in LTE) to which a mobile station 100 belongs)
determine whether at least one of following is true: the cell coordinates are outside the registration area defined by the geographical object descriptor and an attribute area change has occurred ([0063], determine the PA independently of the location registration area to which the mobile station 100 in the standby state belongs)
([0063], the mobility management node 300 can receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100)

As per claim 41, Iwai discloses the UE of claim 40, wherein geographical object descriptor comprises a designated geometric function and at least one geometric parameter for the designated geometric function ([0105], the following parameters (a) to (d) are used for determining the ellipse 70 as the geographical region)

As per claim 42, Iwai discloses the UE of claim 40, wherein the cell coordinates are cell center coordinates ([0098], In FIGS. 14A and 14B, the latest location CP of the mobile station 100 is set to the center of the ellipse 70. Then, the major axis and the minor axis of the ellipse 70 are determined as follows)

As per claim 43, Iwai discloses the UE of claim 40, wherein the instructions are such that the UE is operative to perform an attribute area update in connection with the registration area update ([0005], the mobile station may periodically send a location update request irrespective of occurrence of any change in the location registration area)

([0097], the moving direction of the mobile station 100 may be obtained as a moving speed vector V of the mobile station 100. The sense of the moving speed vector V represents the sense of movement of the mobile station 100)

As per claim 45, Iwai discloses a network node entity in a network comprising a plurality of cells in a cell plan for which a coordinate system is defined (Iwai, [0005], a plurality of cells (or sectors)), wherein each cell is associated with a geographical location denoted cell coordinates in the coordinate system ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region); the network providing radio access and communicating with a user entity (UE) ([0053], The fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs)); wherein an attribute area associated with at least one attribute of the network and is defined independent of the location of the UE, the attribute area being defined for a first plurality of cells ([0005], A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors)); wherein a registration area defines a second plurality of cells of a paging area ([0005], "an area where a paging signal is sent" is referred to as "a paging area". A paging area includes at least one cell (or sector), and generally includes a plurality of cells (or sectors). Typically, a paging area for a mobile station is identical to the latest location registration area to which the mobile station belongs), the registration area being defined independently from the attribute area, the registration area being ([0053], the fixed geographical region may be the location registration area (e.g., the routing area, the tracking area) to which the mobile station 100 belongs); the network node entity comprising: 
processing circuitry ([0118], a microprocessor); memory containing instructions executable by the processing circuitry ([0119], semiconductor memories) whereby the network node entity is operative to: 
perform a registration area update for a UE ([0063], receive a location update request (e.g., a TAU (Tracking Area Update) request of the LTE or a RAU (Routing Area Update) request of the UMTS) that is periodically sent from the mobile station 100.  Note that, a Routing Area Update is a registration area (see [0061]); 
receive at least the cell coordinates of a newly sensed cell ([0053], a cell 210 that at least partially overlaps with the specified fixed geographical region); 
calculate an updated registration area for the UE defined by a new geographic object descriptor based on at least the cell coordinates of the newly sensed cell ([0105] Hereinafter, specific examples of calculation formulas for obtaining the ellipse 70 as the geographical region are shown); 
and issue the updated registration area to the UE ([0061], send a paging signal to the mobile station 100 is selected as the PA from a plurality of base stations 200 (or a plurality of cells 210) that are within the location registration area to which the mobile station 100 in the standby state belongs)

([0105], the following parameters (a) to (d) are used for determining the ellipse 70 as the geographical region)

As per claim 47, Iwai discloses the network node entity of claim 45, wherein the cell coordinates are cell center coordinates ([0098], In FIGS. 14A and 14B, the latest location CP of the mobile station 100 is set to the center of the ellipse 70. Then, the major axis and the minor axis of the ellipse 70 are determined as follows)

As per claim 48, Iwai discloses the network node entity of claim 45, wherein the instructions are such that the network node entity is operative to perform an attribute area update in connection with the registration area update ([0005], the mobile station may periodically send a location update request irrespective of occurrence of any change in the location registration area)

As per claim 49, Iwai discloses the network node entity of claim 45, wherein the instructions are such that the network node entity is operative to receiving the speed or velocity of the UE in addition to the cell coordinates of a newly sensed cell ([0097], the moving direction of the mobile station 100 may be obtained as a moving speed vector V of the mobile station 100. The sense of the moving speed vector V represents the sense of movement of the mobile station 100)
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF BANTHRONGSACK whose telephone number is (571) 270-7090.  The examiner can normally be reached on M-F 9:00am - 5:00pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/JEFF BANTHRONGSACK/
Examiner, Art Unit 2462

/PETER CHEN/Primary Examiner, Art Unit 2462